DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 17, 18, 23-26 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Steing-Nowakowski et al, US Patent Application Publication 2011/0143107 (as cited by Applicant).

Regarding claim 1, Steing-Nowakowski teaches a flexible electronic component comprising a flexible fabric substrate ([0018-0020] and claim 16, line 2, substrate), a smoothing layer formed on the flexible fabric substrate (Claim 16, lines 3, at least one metal layer) and a deposited layer of nanoplatelets derived from a layered material formed on the smoothing layer (claim 16, lines 4-5, one layer comprising carbon and [0206-0216]).

Regarding claims 4 and 5, Steing-Nowakowski teaches the flexible electrical component in the form of a transistor and a field effect transistor [0168].

Regarding claim 17, Steing-Nowakowski teaches a method for producing a flexible electronic component, the method including the steps: treating a flexible fabric substrate (claim 16, line 2, substrate and [0018-0020])  to provide an intermediate smoothing layer (Claim 16, lines 3, at least one metal layer) on at least a part of the flexible fabric substrate; providing an ink comprising a dispersion of nanoplatelets suspended in a carrier liquid, the nanoplatelets being derived from a layered material; applying the ink to at least a part of the intermediate smoothing layer to produce the
electronic component (claim 16, lines 4-5, one layer comprising carbon and [0206-0216]).

Regarding claim 18, Steing-Nowakowski teaches the nanoplatelets include graphene nanoplatelets (claim 16).

Regarding claim 23, Steing-Nowakowski teaches a method for producing a flexible electronic component, the method including the steps: providing a flexible fabric substrate ([0018-0020] and claim 16, line 2, substrate), treating at least a part of the flexible fabric substrate to provide a treated portion (Claim 16, lines 3, at least one metal layer) wherein the treated portion is cationized or anionized [0112-0114]; providing an ink comprising a dispersion of nanoplatelets suspended in a carrier liquid, claim 16, lines 4-5, one layer comprising carbon and [0206-0216]).

Regarding clams 24 and 25, Steing-Nowakowski teaches the nanoplatelets are functionalized and the nanoplatelets include graphene nanoplatelets (claim 16).

Regarding clam 26, Steing-Nowakowski teaches step of treating the at least a part of the flexible fabric substrate includes a step of contacting the at least a part of flexible fabric substrate with a solution comprising one or more quaternary ammonium salt [0071].

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kowalski et al, US Patent Application Publication 2006/0159838.

Regarding claim 1, Kowalski teaches a flexible electronic component comprising a flexible fabric substrate ([0018, cloth]) a smoothing layer formed on the flexible fabric substrate (hydrophobic layer, abstract) and a deposited layer of nanoplatelets derived from a layered material formed on the smoothing layer ([0026] electronic ink. See figures 2 and 3).

Regarding claims 2 and 3, Kowalski teaches said deposited layer of nanoplatelets forms a first layer 23 of a first nanoplatelet material
21a or 21b , of a different nanoplatelet material, formed at least in part on the first layer wherein there are additionally provided at least first and second electrodes, in contact respectively with the first and second layers (figure 2).

Regarding claims 4 and 5, Kowalski teaches the flexible electrical component in the form of a transistor and a field effect transistor [0142].

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 11, 15, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steing-Nowakowski et al, US Patent Application Publication 2011/0143107 (as cited by Applicant) or Kowalski et al, US Patent Application Publication 2006/0159838.


Regarding claims 11 and 19, both Steing-Nowakowski and Kowalski fail to teach the fabric, before application of the smoothing layer, has a roughness Rq of 35 m or 

However, these limitations are an obvious matter of design choice bounded by well-known manufacturing constraints and ascertainable by routine experimentation and optimization to choose these particular dimensions because applicant has not disclosed that the dimensions are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical, and it appears prima facie that the process would possess utility using another dimension.  Indeed, it has been held that mere dimensional limitations are prima facie obvious absent a disclosure that the limitations are for a particular unobvious purpose, produce an unexpected result, or are otherwise critical.  See, for example, In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976); Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984); In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966).

Regarding claim 15, both Steing-Nowakowski and Kowalski fail to teach the thickness of the smoothing layer is at least 5 m.
However, it has been held that the thickness of the smoothing layer will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such feature is critical. “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the workable ranges by routine experimentation". In re Aller, 220 F.2d 454,456,105 USPQ 233, 235 (CCPA 1955). 


The specification contains no disclosure of either the critical nature of the claimed thickness of the smoothing layer or any unexpected results arising therefrom. Where patentability is said to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936 (Fed. Cir. 1990). Any differences in the claimed invention and the prior art may be expected to result in some differences in properties. The issue is whether the properties differ to such an extent that the difference is really unexpected. In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986). Appellants have the burden of explaining the data in any declaration they proffer as evidence of non-obviousness. Ex parte Ishizaka, 24 USPQ2d 1621, 1624 (Bd. Pat. App. & Inter. 1992). An Affidavit or declaration under 37 CFR 1.132 must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979).
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steing-Nowakowski as applied to claim 1 above, and further in view of Bagwell et al, US Patent Application Publication 2002/0081421.

Regarding claim 12, while Steing-Nowakowski teaches a fabric substrate, Steing-Nowakowski fails to teach the fabric is a polyester satin.

	However, polyester satin is one of several conventionally-used materials that may be used as a substrate, which is taught in [0075] of Bagwell.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Bagwell with that of Steing-Nowakowski because polyester satin is one of several conventionally-used materials that may be used as a substrate.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kowalski as applied to claim 1 above, and further in view of Engle et al, US Patent 2001/0036510.

Regarding claim 13, Kowalski fails to teach the smoothing layer is formed from polyurethane.

Engle teaches the smoothing layer is formed from polyurethane [0024] as a material that has hydrophobic properties.

.

Claims 16 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steing-Nowakowski as applied to claim 1 and 23 above, and further in view of Park et al, US Patent Application Publication 2010/0279086 (as cited by Applicant).

Regarding claims 16 and 28, Steing-Nowakowski fails to teach a washable protective layer formed over the device and a flexible polymer layer is coated on top of the electronic component or device to protect the electronic component or device and preserve one or more of the electrical, optical and mechanical properties of the electronic component or device.

Park teaches a washable protective layer 400 formed over the device 300 and a flexible polymer layer 400 is coated on top of the electronic component or 300 device to protect the electronic component or device and preserve one or more of the electrical, optical and mechanical properties of the electronic component or device (figure 1) because the top insulating layer is used to protect the conductive fabric that is disposed below from cracks and damages.

.

Claims 20 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steing-Nowakowski as applied to claim 17 above, and further in view of Wicker et al, US Patent Application Publication 2014/0268604.

Regarding claims 20 and 21, Steing-Nowakowski fails to teach multiple sub-layers of the same nanoplatelet material are deposited, in order to build up a required thickness for the nanoplatelet material layer and intermediate smoothing layer is formed by deposition of multiple sub-layers, in order to build up a required thickness for the intermediate smoothing layer.

However, [0013] of the reference of Wicker teaches that it is generally known in the art that a single layer may contain multiples steps of depositing thin films to achieve the required layer thickness needed for the device. Combining this teaching with Steing-Nowakowski would then meet the limitation of “…multiple sub-layers of the same nanoplatelet material are deposited, in order to build up a required thickness for the nanoplatelet material layer…” and “…intermediate smoothing layer is formed by deposition of multiple sub-layers, in order to build up a required thickness for the intermediate smoothing layer….”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Wicker with that of Kowalski because it is generally known in the art that a single layer may contain multiples steps of depositing thin films to achieve the required layer thickness needed for the device.

Claims 22 and 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Steing-Nowakowski as applied to claim 17 and 23 above, and further in view of Lee et al, US Patent Application Publication 2012/0170171.

Regarding claims 22 and 27, Steing-Nowakowski fails to teach the ink is applied to the at least a part of the treated portion of the fabric substrate by inkjet printing.

	Lee teaches the ink is applied to the at least a part of the treated portion of the fabric substrate by inkjet printing (abstract) because inkjet printing is generally used in the art to deposit graphene-based inks.

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Lee with that of Steing-Nowakowski because inkjet printing is generally used in the art to deposit graphene-based inks.

Allowable Subject Matter

Claims 6-10 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOVAUNDA JEFFERSON whose telephone number is (571)272-5051.  The examiner can normally be reached on M-F 7AM-4PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale E Page can be reached on 571-270-7877.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






QVJ
/DALE E PAGE/           Supervisory Patent Examiner, Art Unit 2899